Let me 
most cordially join in congratulating the President of the General Assembly at 
its forty-seventh session. 
For the first time, the delegation of the Republic of Uzbekistan is 
taking part in the work of the United Nations General Assembly as an 
independent State. It is an honour for us to express our sincere gratitude to 
all State Members of the United Nations for the support and cooperation they 
have given the young independent Republic of Uzbekistan. 

We are very grateful to Secretary-General Boutros Boutros-Ghali, for his 
constant attention to our region. The decision to open at Tashkent an office 
representing the United Nations and a number of its specialized organizations 
is clear evidence of that attention. This approach arises from the main 
orientation of United Nations activities at the present time, which were 
formulated in concentrated form by the Secretary-General in his report "An 
Agenda for Peace" (A/47/277). 
Recently the people of Uzbekistan solemnly marked the first anniversary 
of its independence. The fact that now we have begun building an independent 
State is the logical result of the constant and selfless struggle for 
independence waged over the centuries by our people and its best sons. 
Achieving independence has never been easy anywhere in the world. For 
that reason our year of independence is only the beginning of a long process. 
We are laying the groundwork for an independent Uzbek State. 
We have saved our language, religion, traditions, customs and moral 
principles from the danger of complete disappearance; we are fully 
reincarnating our national values. Our natural resources, together with the 
economic, scientific, technical and moral potential built up by the labour of 
previous generations, can serve as a guarantee for the social and economic 
development of independent Uzbekistan. 
To turn this potential into a real force, our Republic, under the 
leadership of President Islam Karimov, is working out an appropriate system; 
is looking for the best structure of governmental administration and for 
 
ways to develop the economy and to construct its foreign and domestic 
policies. Measures are being taken for the social protection of the 
population against the shocks that are inevitable in the transition to a 
market economy, to a society which is new to us. 

In the process of building an independent State, we are utilizing the 
positive experience accumulated by other developed nations and based on 
openness and market relations. Of course, in so doing we are taking into 
consideration, first and foremost, the specific features and concrete 
circumstances of our country and the national and cultural traditions of the 
people who live there. 
We seek to create a social and political structure under which the 
principles of human rights and freedom will be strictly observed. Our State 
policy is designed to protect the interests and rights of all peoples, 
irrespective of their nationalities, religion or beliefs, to preserve and 
develop their cultures, languages, national traditions and customs and to 
involve them actively in State and public life. 
We have firmly rejected the domination of any one ideology or any one 
world view; in fact, we are establishing a multiparty system as an essential 
and logical element of genuine democracy. 
 
At the same time, we are outlawing those forces and movements that 
attempt through blackmail, threats and violence to change the structure of the 
State, that endanger the territorial integrity and security of our Republic, 
that sow ethnic and religious dissension, that encroach on the constitutional 
system and the moral foundations of our people's life. We require the 
activities of all forces and movements to remain within the limits of the law. 
In our economic policy, we reject the structure based on the command 
administration system, which is highly centralized and distributive. We 
completely reject ideology. Equal rights apply to all types of property. 
Of course, there are difficulties being encountered in carrying out our 
political and economic programmes. This is something we all recognize. 
Today our people is going through a difficult period of transition. This 
is due to the fact that for many years our republic was the victim of a policy 
of repression and diktat, resulting in a dependent economy and making our 
region a raw-materials appendage. 
It is not easy to rescue our people from the consequences of the 
totalitarian hegemony of communist ideas. Certainly, a new and just society 
cannot be created in a day, or even in a year. We understand all this clearly. 
The most important thing is that, on the basis of inter-ethnic accord and 
unity among our citizens, we have established a stable social and political 
situation in our country. 
The peoples of our region. Central Asia - Uzbeks, Kazakhs, Turkmans, 
Kyrgyzes and Tajiks - are the children of common forefathers. We share the 
same land and water, the same religion, the same history and the same fate; we 
share the same cares, joys and anxieties. Historically, we have always been 

naturally connected and interdependent. We created our common history through 
cooperation. Many of our internal problems are evolving; they could easily 
become inter-ethnic or international problems, affecting the interests of the 
peoples of our region. This is what is special about the general situation 
and the international position of Uzbekistan and of Central Asia as a whole. 
At present the Government and the people of Uzbekistan are deeply 
concerned about the course of events in Tajikistan, which is on the brink of 
civil war. The serious international danger is that armed clashes between the 
opposing forces, which have claimed thousands of lives among the peaceful 
population, could easily spread to neighbouring Central Asian States. 
In the Central Asian region, with its dense population of over 
50 million, such an armed conflict could have unpredictable consequences. 
Should the conflict spread, the peoples of Central Asia could be involved in 
an endless fratricidal war, which could ultimately destroy the freedom and 
independence they have recently won. That is why the current situation is 
dangerous for us. We have every reason to be concerned. 
In practice, the border between Tajikistan and Afghanistan, where there 
are hundreds of thousands of men under arms, remains open. The actions of 
extremists and fanatical armed groups incited by those who are playing on 
people's national and religious feelings could have unpredictable consequences. 
Uzbekistan strongly opposes interference in the internal affairs of 
independent Tajikistan and is against stirring up the fire of war. Uzbekistan 
advocates preventing the spread of the armed conflict and finding a solution 
as quickly as possible by peaceful and civilized means. 

Uzbekistan supports the appeal of the Government of Tajikistan to the 
United Nations to provide assistance in finding a solution to the grave 
crisis, which could become international in scope. Uzbekistan regards as 
decisive in the present circumstances the role of the United Nations and the 
Conference on Security and Cooperation in Europe. Fully aware of the danger 
of the situation, and in a spirit of humanity, and, at the same time, of 
responsibility for the fate of our peoples, Uzbekistan has requested 
Secretary-General, Boutros Boutros-Ghali, to examine the situation and inform 
the Security Council, and various United Nations committees and commissions, 
of our concern. 
The President of the Republic of Uzbekistan, Islam Karimov, in his letter 
addressed to Secretary-General Boutros-Ghali, stressed that only timely and 
effective assistance by the international community can be decisive in 
supporting the process of democratization and the political and economic 
reforms under way in the new independent States of the region. 
In proposing this initiative, Uzbekistan proceeds from the concept that 
the predominant idea of the new international order should be the prevention 
of aggression and conflicts and the establishment of democratic machinery for 
making such an order a reality. That concept was convincingly expounded as 
preventive diplomacy by Secretary-General Boutros Boutros-Ghali. In our view 
the guarantee for such preventive action can be found in cooperation in the 
broad sense of the term. 

I think that what I have said is sufficient for an understanding of the 
need to create a United Nations Eastern Centre in our region with the aim of 
extending the principles of the world community and international norms to the 
central part of the Eurasian continent. I believe that Tashkent, as a 
historic centre of that region, with its rich past and its modern experience 
in peacemaking activities, would be fully worthy of the honour of serving as 
the seat of the Eastern Centre. That would provide the world community with 
reliable information on the processes of social development in the region, 
expedite the solution of its problems and make it a zone free of conflicts. 
In our view, that is the main goal of the United Nations and the new 
world order. 
